McMurray, Presiding Judge.
In accordance with the judgment of the Supreme Court of Georgia in City of Chamblee v. Maxwell, 264 Ga. 635 (452 SE2d 488), affirming in part and reversing in part the judgment of this court in Maxwell v. City of Chamblee, 212 Ga. App. 135 (441 SE2d 257), this court’s judgment is vacated. The judgment of the Supreme Court of Georgia is made the judgment of this court and the judgment of the *856trial court is affirmed in part and reversed in part.
Decided March 24, 1995.
Richardson & Chenggis, George G. Chenggis, for appellant.
Sullivan, Hall, Booth & Smith, Jeffrey T. Wise, Kirk R. Fjelstul, Barksdale & Mobley, Steven J. Misner, for appellees.

Judgment affirmed in part and reversed in part.


Johnson and Blackburn, JJ., concur.